United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.S., Appellant
and
U.S. POSTAL SERVICE, JAMES CREWS
STATION, Kansas City, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1648
Issued: January 28, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 30, 2012 appellant filed a timely appeal from a July 20, 2012 decision of the
Office of Workers’ Compensation Programs (OWCP) denying a traumatic injury claim.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that he sustained left shoulder injury in the
performance of duty.
On appeal, appellant asserts that statements from a witness and an attending physician
were sufficient to meet his burden of proof.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On March 6, 2012 appellant, then a 53-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) claiming that on January 27, 2012 he felt a “pop or strain” in his left
shoulder while reaching into a six-foot high mail case to retrieve a postcard. He did not stop
work. A coworker signed a witness statement affirming that appellant sustained the injury as
claimed and immediately reported it to a supervisor.
In May 4, 2012 reports, Dr. Vincent Key, an attending Board-certified orthopedic
surgeon, noted that appellant denied “any focal history of trauma.” He found a full range of left
shoulder motion with positive impingement signs. Dr. Key diagnosed left shoulder impingement
with an os acromiale.2
In a May 25, 2012 letter, OWCP advised appellant of the additional evidence needed to
establish his claim, including factual evidence corroborating that the claimed injury occurred as
alleged, and a medical report from his attending physician explaining how and why the identified
work factors would cause the claimed left shoulder injury. Appellant was afforded 30 days in
which to submit such evidence.
In a May 26, 2012 letter, appellant explained that he told his supervisor about the
January 27, 2012 injury within minutes of its occurrence. He first sought medical treatment on
May 4, 2012 as his left shoulder symptoms initially appeared to be improving.
In a June 15, 2012 form report, Dr. Key recommended arthroscopic acromioplasty of the
left shoulder.
In a July 3, 2012 attending physician’s report (Form CA-20), Dr. Key diagnosed left
shoulder pain and impingement secondary to an os acromiale. In response to question 8, “Do
you believe the condition found was caused or aggravated by an employment activity?” Dr. Key
checked a box “no.”
By decision dated July 20, 2012, OWCP denied appellant’s claim finding that causal
relationship was not established. It found that the January 27, 2012 reaching incident occurred at
the time, place and in the manner alleged. The medical evidence, however, did not support a
causal connection between that incident and the claimed left shoulder injury. OWCP noted that
Dr. Key negated causal relationship in a July 3, 2012 report.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
2

May 4, 2012 left shoulder x-rays showed an os acromiale without evidence of acute fracture or dislocation. A
June 12, 2012 magnetic resonance imaging scan of the left shoulder showed an os acromiale with increased signal at
the synchondrosis of the mesoacromion, moderate tendinosis of the supraspinatus and infraspinatus tendons,
moderate fraying of the superior bursal surface with fluid in the subacromial subdeltoid bursa and a small shallow
bursal surface tear.

2

States” within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
In order to determine whether an employee sustained a traumatic injury in the
performance of duty, OWCP begins with an analysis of whether “fact of injury” has been
established. Generally, fact of injury consists of two components that must be considered in
conjunction with one another. First, the employee must submit sufficient evidence to establish
that he or she actually experienced the employment incident that is alleged to have occurred.5
Second, the employee must submit sufficient evidence, generally only in the form of medical
evidence, to establish that the employment incident caused a personal injury.6
ANALYSIS
Appellant claimed that on January 27, 2012 he injured his left shoulder when reaching
into a mail case. OWCP accepted that this incident occurred at the time, place and in the manner
alleged.
In support of his claim, appellant submitted reports from Dr. Key, a Board-certified
orthopedic surgeon. When Dr. Key first examined appellant on May 4, 2012, he noted that he
denied a history of focal trauma. On June 15, 2012 he recommended acromioplasty to address
left shoulder impingement syndrome. In a July 3, 2012 report, Dr. Key checked a box “no,”
indicating that the diagnosed left shoulder conditions were not caused or aggravated by
employment factors. As he opined that work factors did not cause or aggravate the claimed
condition, OWCP denied the claim by a July 20, 2012 decision.
OWCP advised appellant by May 25, 2012 letter that, to meet his burden of proof, he
must submit a medical report from his attending physician explaining how and why work factors
would cause the claimed left shoulder injury. However, appellant did not submit such evidence.
His attending physician clearly opined that the January 27, 2012 reaching incident did not impact
the claimed left shoulder condition. Therefore, appellant failed to meet his burden of proof.7
On appeal, appellant asserts that statements from a witness and attending physician were
sufficient to meet his burden of proof. As stated above, he submitted insufficient medical
evidence to establish that the accepted January 27, 2012 incident caused or aggravated any
medical condition. Further, appellant’s attending physician negated causal relationship.
3

Joe D. Cameron, 41 ECAB 153 (1989).

4

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

5

Gary J. Watling, 52 ECAB 278 (2001).

6

Deborah L. Beatty, 54 ECAB 340 (2003).

7

Id.

3

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that he sustained a left shoulder injury
in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 20, 2012 is affirmed.
Issued: January 28, 2013
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

